18-10947-scc          Doc 1166        Filed 01/30/19 Entered 01/30/19 16:36:16                      Main Document
                                                    Pg 1 of 4


James H.M. Sprayregen, P.C.                                       James A. Stempel (admitted pro hac vice)
Christopher J. Marcus, P.C.                                       Joseph M. Graham (admitted pro hac vice)
KIRKLAND & ELLIS LLP                                              Angela M. Snell (admitted pro hac vice)
KIRKLAND & ELLIS INTERNATIONAL LLP                                KIRKLAND & ELLIS LLP
601 Lexington Avenue                                              KIRKLAND & ELLIS INTERNATIONAL LLP
New York, New York 10022                                          300 North LaSalle Street
Telephone:      (212) 446-4800                                    Chicago, Illinois 60654
Facsimile:      (212) 446-4900                                    Telephone:       (312) 862-2000
                                                                  Facsimile:       (312) 862-2200

Counsel to the Debtors and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                 )
     In re:                                                      )        Chapter 11
                                                                 )
     NINE WEST HOLDINGS, INC., et al.,1                          )        Case No. 18-10947 (SCC)
                                                                 )
                                        Debtors.                 )        (Jointly Administered)
                                                                 )

               NOTICE OF ADJOURNMENT OF THE CONFIRMATION HEARING

              PLEASE TAKE NOTICE that the hearing (the “Confirmation Hearing”) to consider

 confirmation of the Debtors’ Second Amended Joint Plan of Reorganization Pursuant to

 Chapter 11 of the Bankruptcy Code [Docket No. 1111] (as may be amended or modified from time

 to time, the “Plan”) that currently is scheduled to commence on February 1, 2019, at 10:00 a.m.,

 prevailing Eastern Time, has been adjourned to February 4, 2019, at 9:30 a.m., prevailing

 Eastern Time, before the Honorable Shelley C. Chapman, in the United States Bankruptcy Court

 for the Southern District of New York, located at One Bowling Green, New York,

 New York 10004-1408.


 1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, are: Nine West Holdings, Inc. (7645); Jasper Parent LLC (4157); Nine West Management Service LLC
       (4508); Kasper Group LLC (7906); Kasper U.S. Blocker LLC (2390); Nine West Apparel Holdings LLC (3348);
       Nine West Development LLC (2089); Nine West Distribution LLC (3029); Nine West Jeanswear Holding LLC
       (7263); One Jeanswear Group Inc. (0179); and US KIC Top Hat LLC (3076). The location of the Debtors’ service
       address is: 1411 Broadway, New York, New York 10018.


 KE 59310880
18-10947-scc    Doc 1166     Filed 01/30/19 Entered 01/30/19 16:36:16          Main Document
                                           Pg 2 of 4


         PLEASE TAKE FURTHER NOTICE that certain deadlines related to the Confirmation

 Hearing have been amended, supplemented, or otherwise modified as follows:

                Date                                             Event

   Wednesday, January 30, 2019       Deadline for Oppositions to Motions in Limine –
                                     5 pm ET. The deadline by which Parties must file
                                     oppositions to the motions in limine filed at Docket Nos.
                                     1131 (only with respect to Mr. Wooten), 1132, 1133,
                                     1134, and 1135. Memoranda of Law in in oppositions
                                     are limited to 8 pages in length.

                                     Supplemental or New Motion in Limine Deadline –
                                     5 pm ET. The deadline by which Parties must file any
                                     new or supplemental motions in limine arising from the
                                     depositions of Messrs. Ordway, Burian, Kurtz, Snyder,
                                     and Wooten, if any.


    Thursday, January 31, 2019       Deadline for Oppositions to Motions in Limine –
                                     5 pm ET. The deadline by which Parties must file
                                     oppositions to the motions in limine filed at Docket Nos.
                                     1130 and 1131 (only with respect to Mr. Ordway), and
                                     by which Parties must file oppositions to any new or
                                     supplemental motions in limine arising from the
                                     depositions of Messrs. Ordway, Burian, Kurtz, Snyder,
                                     and Wooten, if any.

                                     Sycamore Confirmation Brief Deadline – 5 pm ET.
                                     Deadline for Sycamore to file a brief in support of
                                     confirmation of the proposed Plan and/or Settlement in
                                     response to the Plan Objections.




                                              2
 KE 59310880
18-10947-scc       Doc 1166      Filed 01/30/19 Entered 01/30/19 16:36:16           Main Document
                                               Pg 3 of 4



                  Date                                                Event

      Friday, February 1, 2019            Plan Supporter Confirmation Brief Deadline – 10 am
                                          ET. Deadline for parties other than Sycamore and the
                                          Debtors, which have been addressed separately, to file
                                          any substantive briefs in support of confirmation of the
                                          proposed Plan and/or Settlement in response to the Plan
                                          Objections.

                                          Debtors Confirmation Brief Deadline – 12 pm ET.
                                          Deadline for the Debtors to file a brief in support of
                                          confirmation of the proposed Plan and/or Settlement in
                                          response to the Plan Objections.


      Friday, February 1, 2019            Hearing on Motions in Limine – 12:00 pm ET.


                                          Opening Statements – 9:30 am ET.
           February 4, 2019



    Monday, February 4, 2019 –            Confirmation Hearing Dates.
    Friday, February 15, 2019;
    Monday February 25, 2019 –
     Wednesday, February 27,
               2019


         PLEASE TAKE FURTHER NOTICE that the Confirmation Hearing may be further

 continued from time to time by announcing such continuance in open court or otherwise, without

 further notice to parties in interest.

         PLEASE TAKE FURTHER NOTICE that the Plan and copies of all documents filed in

 these chapter 11 cases are available free of charge by (a) calling the Debtors’ restructuring hotline

 at (855) 628-7533 within the United States or Canada or, outside of the United States or Canada,

 by calling +1 (917) 651-0324; (b) visiting https://cases.primeclerk.com/ninewest; and/or

 (c) writing to Nine West Holdings, Inc. Ballot Processing, c/o Prime Clerk, LLC, 830 3rd Avenue,



                                                   3
 KE 59310880
18-10947-scc    Doc 1166     Filed 01/30/19 Entered 01/30/19 16:36:16           Main Document
                                           Pg 4 of 4


 3rd Floor, New York, New York 10022. You may also obtain copies of any pleadings filed in

 these chapter 11 cases for a fee via PACER at: http://www.nysb.uscourts.gov.


 New York, New York                         /s/ Joseph M. Graham
 Dated: January 30, 2019                    James H.M. Sprayregen, P.C.
                                            Christopher J. Marcus, P.C.
                                            KIRKLAND & ELLIS LLP
                                            KIRKLAND & ELLIS INTERNATIONAL LLP
                                            601 Lexington Avenue
                                            New York, New York 10022
                                            Telephone:     (212) 446-4800
                                            Facsimile:     (212) 446-4900
                                            - and -
                                            James A. Stempel (admitted pro hac vice)
                                            Joseph M. Graham (admitted pro hac vice)
                                            Angela M. Snell (admitted pro hac vice)
                                            KIRKLAND & ELLIS LLP
                                            KIRKLAND & ELLIS INTERNATIONAL LLP
                                            300 North LaSalle Street
                                            Chicago, Illinois 60654
                                            Telephone:     (312) 862-2000
                                            Facsimile:     (312) 862-2200

                                            Counsel to the Debtors and Debtors in Possession




                                               4
 KE 59310880
